DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 8/4/21 and has been entered and made of record. Currently, claims 1-6 are pending.

Response to Arguments

Applicant’s arguments, see pages 6-10 of the remarks, filed 8/4/21, with respect to the rejection of claims 1 and 6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 

Allowable Subject Matter

Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), the first controller and the second controller are connected together by a connection line configured to provide direct communication between the first controller and the second controller, an operation of the second controller 1, and a first stop control step of stopping, when the reading of the document is to be stopped, the reading performed by the first reading section after causing the first reading section to read a last line before the reading performed by the first reading section is stopped and transmitting a reading stop instruction from a first controller to a second controller earlier than a timing when the first reading section reads the last line by a time difference corresponding to a delay generated in communication between the first controller which controls the first reading section and the second controller which controls the second reading section, the first controller comprising a first CPU and the second controller comprising a second CPU, the first controller and the second controller are connected together by a connection line configured to provide direct communication between the first controller and the second controller so that an operation of the second controller is controlled by the first controller; and a second stop control step of stopping the reading performed by the second reading section in response to the reading stop instruction after the second controller causes the second reading section to read one line, as set forth in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677